99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Gerald PARKER, Petitioner.
No. 96-597.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1996.Decided Oct. 25, 1996.

On Petition for Writ of Habeas Corpus.  (CR-94-73, CA-96-90-4-BO)
HABEAS CORPUS DENIED.
Gerald Parker, Petitioner Pro Se.
Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Petitioner asks this court to grant his petition for an original writ of habeas corpus in connection with his convictions for conspiring to distribute marijuana and cocaine and for maintaining a place for the purpose of distributing marijuana.  While this court has the authority to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (1994), we decline to do so in this case.  Petitioner filed a motion for relief in the district court pursuant to 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  The proper course of action is for Petitioner to pursue the appeal he has already filed with this court challenging the district court's order denying his § 2255 motion.  We therefore deny Petitioner's petition for an original writ of habeas corpus without prejudice.  Petitioner's motion to proceed in forma pauperis is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED